NO. 07-08-0034-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                   FEBRUARY 13, 2008

                          ______________________________

           DIANE BROWNLEE AND BRANDON BROWNLEE, APPELLANT

                                             V.

      WALTER C. BROGAN, III, M.D.; W. CHUCK BROGAN, III, M.D., Ph.D, P.A.
       D/B/A BROGAN HEART CENTER; LUBBOCK HEART HOSPITAL, L.P.;
         DENISE RODELA, R.N. AND SHANA VINSON, R.N., APPELLEES
                   _________________________________


             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2007-539,760; HONORABLE WILLIAM C. SOWDER, JUDGE

                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                ON MOTION TO DISMISS


       Appellants Diane Brownlee and Brandon Brownlee filed a motion to dismiss their

appeal. While their motion contained a certificate of service it did not contain a certificate

of conference as required by Rule 10.1. Tex. R. App. P. 10.1(a)(5). We notified appellants

and appellees of this fact by letter of January 25, 2008, and therein explained that any

appellee wishing to file a response should do so within ten days of the letter. Having held
the motion for ten days with no response from an appellee we proceed to the merits of the

motion.


      As no decision of the Court has been delivered to date, we grant appellants’ motion

to dismiss the appeal.    The appeal is dismissed.     No motion for rehearing will be

entertained and our mandate will issue forthwith. See Tex. R. App. P. 42.1(a). The parties

have not presented an agreement for taxation of costs. Therefore costs are taxed against

appellants. Tex. R. App. P. 42.1(d).




                                                James T. Campbell
                                                     Justice




                                            2